DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS)s submitted on 02/22/2019, 12/23/2020 and 07/26/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, an apparatus for impregnating fiber structures with a matrix material, Claims 1-10 and 15, in the reply filed on 04/14/2022 is acknowledged. The traversal is on the ground(s) that
“Lazzara does not disclose that deflection units are mounted on the cover to press the fibers into the bath. Rather, according to Lazzara, the deflection units with which the fibers are pressed into the bath are guided in grooves. Also, Lazzara does not disclose mounting wipers on the cover. According to Lazzara, the wipers as well as the deflection units are inserted in a groove in the device (cf. Figure 5, the wiper unit 96 is guided in a groove in the housing 14). In addition, it can be seen from Figure 5 that the wiper unit is a plate with a groove formed therein, through which the material to be impregnated is guided. Providing a plurality of wipers, with at least one wiper mounted on the lower part and at least on wiper mounted on the cover, such that the position of the wipers mounted on the lower part and on the lid can adjust the pressure on the fibers to set the fiber volume content is not apparent from Lazzara. Rather, Lazzara specifies a fixed gap through which the material to be impregnated is passed, so that adjustability for the fiber volume content is not possible. Moreover, Lazzara does not teach or suggest that it might be useful, in order to set a desired fiber volume content, to provide a plurality of wipers, some of which are mounted to the lower part and some to the cover. On the contrary, it is clear from the disclosure of Lazzara to provide a single component which has a fixed gap, wherein for inserting the fibers, the fibers are first passed through the fixed gap and then the wiper unit is inserted in the groove into the bath.” (page 6)
These are not found persuasive because:
The claim requires “a deflection unit by which the fiber structure is pressed into the bath when the cover is mounted, is mounted on a cover” and “at least one wiper, which presses from above with a wiping edge on the impregnated fiber structure when the cover is mounted, is mounted on the cover”. That is, the deflection unit and the at least one wiper is mounted on the cover when the cover is mounted on the lower part. Lazzara teaches that the structures 100, 102 and 104 to direct the carrier sheet 34 into the lower portion of the basin 62 and into the fluid composite 90 are mounted on the lid 64 when the lid 64 is mounted (Pa [0035]), and the upper part of the scraper blade 96 to press from above with the second scraping surface 94 on the carrier sheet 34 is mounted on the lid 64 when the lid 64 is mounted (Pa [0033] and Fig. 6). Thus, they meet the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the position of the wipers mounted on the lower part and on the lid can adjust the pressure on the fibers to set the fiber volume content… adjustability for the fiber volume content”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claim 1 is objected to because of the following informalities: in claim 1, Applicant has been advised to replace “at least one wiper mounted on the cover” in lines 11-12 to – the at least one wiper mounted on the cover --. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "preferably" in line 12 of claim 1 and line 3 of claim 2 which would be considered as "for example" or “such as”. The phrase "for example" or “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining dependent claims 3-10 and 15 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazzara et al. (US 2012/0156378-of record).

With respect to claim 1, Lazzara teaches an apparatus for impregnating fiber structures with a matrix material (“the fluid-administering apparatus 10”), comprising 
a lower part having a bath (“the basin 62”, Pa [0029]) for receiving the matrix material (“The container 14 is designed to hold and protect the fluid composite 90”, Pa [0032]) and a draining unit (the lower part of the “scraper blade 96”), wherein the draining unit comprises at least one wiper having a wiping edge (“first scraping surface 92”), over which the impregnated fiber structure is guided during operation (“the first scraping surface 92 includes a first sharp edge of the scraper blade 96 located proximate the entrance of the channel 95… The carrier sheet 34 passes from the first scraping surface 92 of the scraper blade 96”, Pa [0033]), and a surface inclined in the direction of the bath (“two end walls 65”, Pa [0029] and Fig. 4), by which matrix material draining from the fiber structure can return into the bath, as well as a cover (“lid 64”, Pa [0030]), on which a deflection unit (“100, 102, 104”), by which the fiber structure is pressed into the bath when the cover is mounted, is mounted (“The first guide rod 102 directs the carrier sheet 34 from the first slot 78 down into the lower portion of the basin 62 and into the fluid composite 90. The second guide rod 104 is generally parallel to and horizontally spaced from the first guide rod 102. The second guide rod 104 directs the carrier sheet 34 from the first guide rod 102, through the basin 62 and the fluid composite 90, and into sliding contact with the scraper blade 96 and, thus, the first and second scraping surfaces 92 and 94.”, Pa [0035]), a gap respectively being formed (“slots 76, 78”, Pa [0030]), when the cover is mounted, between the cover and the lower part on the sides by which the fiber structure is guided into the apparatus and emerges from the apparatus (“the carrier sheet 34 is pulled off of or fed from the feed roll 16 into the container 14, passing through the first slot 78”, Pa [0036]), wherein at least one wiper (the upper part of the “scraper blade 96”), which presses from above with a wiping edge on the impregnated fiber structure when the cover is mounted, is mounted on the cover (“the second scraping surface 94 includes a second sharp edge of the scraper blade 96 located proximate an exit of the channel 95… The carrier sheet 34 passes from the first scraping surface 92 of the scraper blade 96, through the channel 95, to the second scraping surface 94”, Pa [0033] and Fig. 6).

With respect to claim 3, Lazzara as applied to claim 1 above further teaches that the wipers (“scraper blade 96”) are respectively made of an abrasion-resistant plastic (“the basin 62 be watertight or otherwise leak resistant, and fabricated from a material that is inert or non-reactive with fluid composite materials that may be placed in the basin 62. In some embodiments, the basin 62 is hydroformed from polyethylene terephthalate (PET), polyethylene terephthalate glycol (PETG), polyolefin (PO), etc.”, Pa [0029]).

With respect to claim 9, Lazzara as applied to claim 1 above further teaches that the deflection unit (“100, 102, 104”), by which the fiber structure is pressed into the bath, comprises at least one rod (“cylindrical guide rods, respectively designated 102 and 104”, Pa [0035]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lazzara et al. (US 2012/0156378-of record) as applied to claim 1 above, and further in view of Long (US 4,570,566).

With respect to claim 2, Lazzara as applied to claim 1 above does not specifically teach that the wipers on the cover and on the lower part are arranged offset with respect to one another in the feed direction of the fiber structure.
In the same field of endeavor, an apparatus for manufacturing an elastomer coated, bias fabric, Long teaches that as the fabric leaves the dip tank in pad 32 it passes through a mangle 54 where the total wet pickup is reduced (Co 5 li 59-61 and Fig. 2). Fig. 2 shows that the mangle 54 comprises two rods (or rolls) which are arranged offset with respect to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lazzara with the teachings of Long and substitute the mangle for the scraper blade 96 in order to reduce the total wet pickup.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzara et al. (US 2012/0156378-of record) as applied to claim 1 above, and further in view of Dyksterhouse et al. (US 4,919,739).

With respect to claims 4-6, Lazzara as applied to claim 1 above is silent to a first deflection unit, over which the fiber structure is guided before entering the bath, provided on the lower part and a second deflection unit, over which the impregnated fiber structure is guided after leaving the bath, provided on the lower part.
In the same field of endeavor, apparatus for impregnating tows, Dyksterhouse teaches that the fibrous tow passes into the impregnation section by passing over inlet positioning rod 168 and exits the impregnation section by passing over outlet positioning rod 170 (Co 19 li 23-26 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lazzara with the teachings of Dyksterhouse and provide the inlet positioning rod and the outlet positioning rod on the lower part for the purpose of positioning the carrier sheet before entering and after leaving the bath.

With respect to claim 7, Lazzara as applied to claim 1 above is silent to a first deflection unit, over which the fiber structure is guided before entering the bath, provided on the lower part and a second deflection unit, over which the impregnated fiber structure is guided after leaving the bath, provided on the lower part, wherein the first deflection unit and the second deflection unit are respectively made independently of one another from an abrasion-resistant metal, an abrasion-resistant plastic, a ceramic or glass.
In the same field of endeavor, apparatus for impregnating tows, Dyksterhouse teaches that the fibrous tow passes into the impregnation section by passing over inlet positioning rod 168 and exits the impregnation section by passing over outlet positioning rod 170 (Co 19 li 23-26 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lazzara with the teachings of Dyksterhouse and provide the inlet positioning rod and the outlet positioning rod on the lower part for the purpose of positioning the carrier sheet before entering and after leaving the bath.
Furthermore, Lazzara as applied to claim 1 above further teaches that the bath (“basin 62”) is watertight or otherwise leak resistant, and fabricated from a material that is inert or non-reactive with fluid composite materials that may be placed in the basin 62, and the basin 62 is hydroformed from polyethylene terephthalate (PET), polyethylene terephthalate glycol (PETG), polyolefin (PO), etc. (Pa [0029]).
One would have found it obvious to form the inlet positioning rod and the outlet inlet positioning rod from the same material of the bath for the purpose of being inert or non-reactive with fluid composite materials.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lazzara et al. (US 2012/0156378-of record) as applied to claim 1 above, and further in view of Wilkinson et al. (US 4,643,126).

With respect to claim 8, Lazzara as applied to claim 1 above is silent to a sealing lip provided at the gap through which the fiber structure is guided into the apparatus and/or at the gap through which the fiber structure emerges from the apparatus.
In the same field of endeavor, apparatus for impregnating strands of fibers with resin, Wilkinson teaches that apparatus 10 includes a wet-out cell 22, an inlet 30 is formed in one side of the cell through which the strands 12 enter, an outlet 32 is formed on the other side of the cell and it is arranged so as to permit the strands 12 to pass through the interior 28, the resin is introduced into the interior 28, and end seals 54 and 56 consisting of a flexible wiper blade 58 are employed to keep the resin within the interior 28 (Co 3 li 30, 37-41, 51-52 and 55-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lazzara with the teachings of Wilkinson and provide end seals at the gaps in order to keep the resin within the interior of the bath.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lazzara et al. (US 2012/0156378-of record) as applied to claim 1 above, and further in view of Hayashi et al. (US 5,104,698).

With respect to claim 10, Lazzara as applied to claim 1 above is silent to an inlet and an outlet for a flushing gas.
In the same field of endeavor, apparatus for impregnating a fibrous base material with a varnish liquid, Hayashi teaches that the base material is passed under the surface of and through a supply of low-viscosity liquid contained in a reservoir therefor so as to impregnate the base material with the low-viscosity liquid and render the base material substantially air free, the air-free base material is then passed through an entrance into a syphon which is supplied with inert gas so as to maintain an inert gas atmosphere therein and to maintain the substantially air-free condition of the base material, and the air-free base material passes through an exit of the syphon and under the surface of and through a supply of varnish liquid contained in a reservoir therefor sufficiently to displace the low-viscosity liquid from the air-free base material and uniformly impregnate the air-free base material with the varnish liquid (Co 2 li 42-63). Hayashi further teaches that an inert gas supply conduit 8 is coupled to the syphon chamber 4 (Co 5 li 38-39), and even though Hayashi does not explicitly mention any outlet for the inert gas, Fig. 1 shows one conduit opening to the atmosphere via a valve, thus one would appreciate that this conduit would be an outlet for the gas from the syphon chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lazzara with the teachings of Hayashi and provide a reservoir containing a low-viscosity liquid and a syphon chamber including an inlet and an outlet for the inert gas before the bath in the lower part in order to uniformly impregnate the air-free carrier sheet with the matrix material.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lazzara et al. (US 2012/0156378-of record) in view of Dyksterhouse et al. (US 4,919,739) as applied to claim 5 above, and further in view of Ronchi (US 2020/0299896).

With respect to claim 15, the combination as applied to claim 5 above is silent to a wiping roll, which presses the fiber structure onto the second deflection unit when the cover is mounted, mounted on the cover.
In the same field of endeavor, dyeing apparatus for a yarn, Ronchi teaches that at the exit of the first dyeing tank 34, yarn 100 undergoes a first squeezing by passing between a pair of first squeezing rollers 38 (Pa [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lazzara in view of Dyksterhouse with the teachings of Ronchi and substitute a pair of squeezing rollers for the outlet positioning rod for the purpose of squeezing the matrix material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742